Exhibit 10.3

AGREEMENT OF PURCHASE AND SALE
(2600 and 2620 Trade Centre Avenue, Longmont, Colorado)

This Agreement of Purchase and Sale (“Agreement”) is made as of the 9th day of
August, 2006 (“Effective Date”) between Circle Capital Longmont LLC, a Delaware
limited liability company (“Seller”), and Array BioPharma Inc., a Delaware
corporation (“Purchaser”).

Seller’s predecessor in interest and Purchaser entered into a written lease
agreement, dated February 28, 2000, as amended by Addendum to Lease Agreement #1
dated May 24, 2001, Addendum to Lease Agreement #2, dated February 11, 2002,
Addendum to Lease Agreement dated November 30, 2004, Addendum #4 to Lease
Agreement dated August 1, 2005 (“Addendum #4 to 2620 Lease”), Addendum #5 to
Lease Agreement dated as of November 30, 2005, Addendum #6 to Lease Agreement
dated December 22, 2005, Addendum #7 to Lease Agreement dated February 28, 2006,
and Addendum #8 to Lease Agreement dated as of March 1, 2006 (collectively, the
“2620 Lease”), pertaining to an approximately 43,200 square foot building
located at 2620 Trade Centre Avenue, Longmont, Colorado (“2620 Building”).

Seller’s predecessor in interest and Purchaser entered into a written lease
agreement, dated February 11, 2002, as amended by Addendum #1 to Lease Agreement
dated November 30, 2004, and Addendum to Lease Agreement #2, dated August 4,
2005 (collectively, the “2600 Lease”), pertaining to an approximately 28,800
square foot building located at 2600 Trade Centre Avenue, Longmont, Colorado
(“2600 Building”).

The 2620 Lease and the 2600 Lease shall be collectively referred to hereinafter
as the “Leases”.

The 2620 Building and the 2600 Building shall be collectively referred to
hereinafter as the “Buildings”.

Under Addendum #4 to 2620 Lease, Purchaser was granted an option, under certain
terms, to purchase the Buildings (the “Purchase Option”).

Purchaser has notified Seller of its desire to purchase the Buildings from
Seller.  Subject to the terms and conditions of this Agreement, Seller will sell
to Purchaser, and Purchaser will purchase from Seller, the Property (as defined
below), including the Buildings.

ARTICLE 1.                             PROPERTY/PURCHASE PRICE

1.1.                              Property.  Subject to the terms and conditions
of this Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, the following property (collectively, the “Property”):

(a)                                  The “Real Property,” being the land
described in Exhibit A attached hereto, the Building, all improvements and
fixtures (other than fixtures owned by Purchaser pursuant to the Leases) located
thereon (the “Improvements”); all and singular the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in


--------------------------------------------------------------------------------




anyway appertaining to such real property; and all right, title, and interest of
Seller in and to all strips and gores and any land lying in the bed of any
street, road or alley, open or proposed, adjoining such real property; and

(b)                               The “Intangible Property,” being all, right,
title and interest of Seller, if any, in and to all intangible personal property
now or hereafter used exclusively in connection with the operation, ownership,
maintenance, management, or occupancy of the Real Property (to the extent
assignable); the plans and specifications for the Improvements (to the extent
assignable); warranties, indemnities, applications, permits, approvals and
licenses (to the extent applicable in any way to the above referenced Real
Property and assignable).

1.2.                              Purchase Price.  The total purchase price to
be paid to Seller by Purchaser for the Property shall be Six Million Seven
Hundred Eighty-Six Thousand Dollars ($6,786,000)(the “Purchase Price”).  The
Purchase Price, as adjusted for prorations, deposits and other adjustments as
provided herein, shall be paid to Escrow Agent by wire transfer of immediately
available funds or in cash.

1.3.                              Title Company and Escrow Agent.  The “Escrow
Agent” and “Title Company” is:  LandAmerica Commercial Services, 750 B. Street,
Suite 3000, San Diego California 92101, Attn:  Katherine I. Leicht (Tel#: (619)
230-6346; Fax#: (619) 233-0369).

1.4.                              Closing Date.  The “Closing Date” shall mean
12:00 noon (MDT) on August 9, 2006.

ARTICLE 2.                             INSPECTION

2.1.                              Access.  Upon reasonable prior notice to
Seller, Purchaser and its agents, employees, consultants, lenders and
representatives shall have reasonable access to the Property and all books and
records for the Property that are located at the property manager’s offices
located at:  1375 Ken Pratt Boulevard, Suite C, Longmont, CO 80501 (“Manager’s
Office”), for the purpose of conducting surveys, appraisals, architectural,
engineering, structural, mechanical, geotechnical and environmental inspections
and tests, and any other inspections, studies, or tests reasonably required by
Purchaser; provided, however, Purchaser may not conduct any invasive testing
without Seller’s prior consent (which consent shall be at Seller’s sole
discretion).  If any inspection or test disturbs the Property in a material
respect, Purchaser will restore the Property to its condition before any such
inspection or test.  During the pendency of this Agreement, Purchaser and its
agents, employees, consultants, lenders and representatives shall have a
continuing right of reasonable access to the Property and the Manager’s Office,
with reasonable prior notice, for the purpose of examining and making copies of
all books and records and other materials relating to the Property.  In the
course of its investigations, Purchaser may make reasonable inquiries to third
parties, including, without limitation, representatives, contractors, property
managers and municipal, local and other government officials and representatives
in accordance with the terms of this Agreement, and Seller consents to such
inquiries.  Purchaser hereby indemnifies, protects, defends (with counsel
reasonably acceptable to Seller) and holds Seller and the Property free and
harmless from and against any and all costs, losses, liabilities, damages,
lawsuits, judgments, actions, proceedings, penalties, demands, attorneys’ fees,
mechanic’s liens, or expenses of any kind or nature whatsoever (“Claims”), to
the extent caused

2


--------------------------------------------------------------------------------




by any entry and/or activities upon the Property by Purchaser, Purchaser’s
agents, contractors and/or subcontractors; provided, however, Purchaser shall
not indemnify Seller against any Claims caused by Seller’s gross negligence or
willful misconduct.

2.2                               Service Contracts; Property Management and
Leasing Agreements; Property Employees.  Seller shall terminate at Closing, and
Purchaser shall not assume, any property management or third party leasing
agreements affecting the Property.  Seller and Purchaser hereby agree and
acknowledge that Seller currently has contracts with the following service
providers at the Property:  (i) SureLockPlus (Fire Alarm Monitoring); (ii)
MaiCon (Parking Lot Lighting); (iii) Window King (Window washing); (iv) Longmont
Sweeping (Parking lot sweeping); and (v) CoCal Landscape (Grounds Maintenance)
(collectively, the “Service Contracts”).  Seller shall amend or terminate the
Service Contracts such that the Service contracts do not affect the Property on
August 31, 2006.  Until such time as the Service Contracts are appropriately
amended or terminated, Seller shall arrange to have the service providers
maintain the Property in accordance with the terms of the Service Contracts and,
upon request of Purchaser, enforce the Service Contracts for the benefit of
Purchaser with respect to the Property.  Seller shall have no liability for any
acts or omission of the service providers under the Service Contracts.  Seller
hereby acknowledges that Purchaser paid for its proportionate share of the
amounts due under the Service Contracts through August 31, 2006, along with
Purchaser’s August rent payments under the Leases. All amounts paid by Purchaser
to Seller under the Leases and allocated to the Service Contracts shall be final
and shall not be pro-rated at Closing.  The provisions of this Paragraph 2.2
shall survive Closing.

ARTICLE 3.                             TITLE AND SURVEY REVIEW

3.1.                              Delivery of Preliminary Title Report and
Survey.  Seller shall cause to be delivered to Purchaser on or prior to the date
that is five (5) days after the Effective Date, any existing survey of the
Property in Seller’s possession or control (the “Survey”).  Purchaser may update
the Survey, at Purchaser’s sole discretion.  Purchaser has obtained a commitment
to insure title to the Property (the “Title Commitment”) issued by the Title
Company together with copies of the items listed on Scheduled B-2 (the
“Exception Documents”).  The Title Commitment, Exception Documents, and the
Survey are referred to herein collectively as the “Title Documents.”

3.2.                              Title Review and Cure.  Prior to the Closing
Date, Purchaser shall review title to the Property as disclosed by the Title
Documents.

3.3.                              Permitted Exceptions.  “Permitted Exceptions”
means the following exceptions approved or deemed approved by Purchaser pursuant
to this Agreement:  (i) real property taxes and assessments for the calendar
year of the Closing (as defined below) and subsequent years; (ii) any taxes,
assessments, fees or charges by reason of the inclusion of the Property in any
statutory district of record; (iii) covenants, as amended and supplemented, of
record; (iv) utility, landscape and drainage easements of record; (v) any
covenants contained in the applicable subdivision plat; (vi) applicable zoning
and building code laws and regulations; (vii) liens and encumbrances created by,
through or under Purchaser; (viii) all matters disclosed by the Survey

3


--------------------------------------------------------------------------------




or would be disclosed by an update thereto; and (ix) the Leases, unless
otherwise terminated pursuant to the terms contained herein.

ARTICLE 4.                             OPERATIONS

4.1.                              Ongoing Operations.  During the pendency of
this Agreement:

(a)                                Preservation of Business.  Seller shall cause
the Property to be operated in a manner consistent with the terms and conditions
of the Leases.

(b)                               Maintenance of Insurance.  Seller shall
continue to carry its existing insurance as required by the Leases through the
Closing Date.

(c)                                New Contracts.  Without Purchaser’s prior
written consent in each instance, Seller will not enter into or amend,
terminate, waive any default under, or grant concessions regarding any contract
or agreement that will be an obligation affecting the Property or binding on
Purchaser after the Closing.

(d)                               Leasing Arrangements.  Seller will not enter
into any new lease or other occupancy agreement affecting the Improvements
without Purchaser’s prior written consent in each instance.

(e)                                Maintenance of Permits.  Seller shall
maintain in existence all licenses, permits and approvals, if any, in accordance
with past business practices.

ARTICLE 5.                             CONDITIONS PRECEDENT

5.1.                              Conditions to Seller’s Obligation to Close. 
In addition to all other conditions set forth herein, the obligation of Seller
to consummate the transactions contemplated hereunder shall be contingent upon
the following:

(a)                                Representations.  Purchaser’s representations
and warranties contained herein shall be true and correct as of the date of this
Agreement and the Closing Date;

(b)                               Performance.  As of the Closing Date,
Purchaser shall have performed its obligations hereunder and all deliveries to
be made by Purchaser at Closing have been tendered;

(c)                                Other Condition.  Any other condition set
forth in this Agreement to Seller’s obligation to close shall have been
satisfied by the applicable date; and

(d)                               Leases.  There shall have been no material
Events of Default by Purchaser under the Leases, which have not been remedied by
Purchaser as of the Closing Date.

5.2.                              Conditions to Purchaser’s Obligation to
Close.  In addition to all other conditions set forth herein, the obligation of
Purchaser to consummate the transactions contemplated hereunder shall be
contingent upon the following:

4


--------------------------------------------------------------------------------




(a)                                Representations.  Seller’s representations
and warranties contained herein shall be true and correct as of the date of this
Agreement and the Closing Date;

(b)                               Deliveries.  All deliveries to be made by
Seller at Closing have been tendered;

(c)                                Bankruptcy.  No proceeding has been commenced
against Seller under the federal Bankruptcy Code or any state law for relief of
debtors; and

(d)                               Title.  At Closing, the Title Company shall
irrevocably commit to issue to Purchaser an ALTA Owner’s Policy of title
insurance, dated as of the date and time of the recording of the Deed (as
defined below), vesting title in Purchaser, in the amount of the Purchase Price
(the “Title Policy”).

5.3                               Termination of Leases/Expansion Option. 
Effective as of Closing, the Leases, including any “Expansion Option” thereunder
(as defined in Addendum #4 of the 2620 Lease), shall terminate and the parties
shall execute a termination of the Leases in a form reasonably acceptable to
Seller and Purchaser.  Purchaser and Seller agree that neither party shall have
any obligation under, or take any further action with respect to, the Expansion
Option from the Effective Date of this Agreement until the Closing Date and that
all applicable time periods for giving notice under Section 10 of Addendum #4 of
the 2620 Lease shall be tolled from the Effective Date until the Closing Date.

ARTICLE 6.                             DEFAULT AND REMEDIES

6.1.                              Purchaser’s Defaults; Seller’s Remedies.  In
the event of a material breach by Purchaser of its obligations under this
Agreement, Seller shall have the right of specific performance and additional
actual damages.

6.2.                              Seller’s Defaults; Purchaser’s Remedies.  In
the event of a material breach by Seller of its obligations under this
Agreement, Purchaser shall have the right of specific performance and additional
actual damages.

ARTICLE 7.                             CLOSING

7.1.                              Closing and Escrow.  The consummation of the
transaction contemplated herein (“Closing”) shall occur on the Closing Date at
the offices of the Escrow Agent.  Closing shall occur through an escrow with the
Escrow Agent.  Funds shall be deposited into and held by Escrow Agent in a
closing escrow account with a bank satisfactory to Purchaser and Seller.  Upon
satisfaction or completion of all closing conditions and deliveries, Escrow
Agent shall record and deliver the Deed (as defined below) and deliver the
closing document s to the appropriate parties and make disbursements according
to the closing statements executed by Seller and Purchaser.  Provided such
supplemental escrow instructions are not in conflict with this Agreement as it
may be amended in writing from time to time, Seller and Purchaser agree to
execute such supplemental escrow instructions as may be appropriate to enable
Escrow Agent to comply with the terms of this Agreement.  The parties understand
that the Closing shall occur in

5


--------------------------------------------------------------------------------




Longmont, Colorado and that all necessary deliveries to escrow must be completed
by 11:00 A.M. on the Closing Date.

7.2.                              Seller’s Deliveries in Escrow.  On or before
11:00 A.M. on the Closing Date, Seller shall deliver in escrow to the Escrow
Agent the following:

(a)                                Deed.  That certain special warranty deed
(“Deed”) in the form attached as Exhibit C hereto sufficient to vest title in
Purchaser, subject only to the Permitted Exceptions;

(b)                               Bill of Sale.  A Bill of Sale (“Bill of Sale”)
executed and acknowledged by Seller in the form attached as Exhibit D hereto;

(c)                                State Law Disclosures.  Such disclosures and
reports as are required by applicable state and local law in connection with the
conveyance of real property;

(d)                               FIRPTA.  A Foreign Investment in Real Property
Tax Act affidavit executed by Seller;

(e)                                Authority.  Evidence of the existence,
organization and authority of Seller and of the authority of the persons
executing documents on behalf of Seller required by and reasonably satisfactory
to the Title Company;

(f)                                  Owner’s Affidavit.  An Owner’s Affidavit,
if required, in the form attached as Exhibit E hereto; and

(g)                               Other Deliveries.  Any other Closing
deliveries required to be made by or on behalf of Seller hereunder or reasonably
required by the Title Company to effect the Closing of this transaction
consistent with this Agreement.

7.3.                              Purchaser’s Deliveries in Escrow.  On or
before 9:00 a.m. on the Closing Date, Purchaser shall deliver in escrow to the
Escrow Agent the following:

(a)                                Purchase Price.  The Purchase Price, plus or
minus applicable prorations, deposited by Purchaser with the Escrow Agent in
immediate, same-day federal funds wired for credit into the Escrow Agent’s
escrow account;

(b)                               Bill of Sale.  Counterpart of the Bill of
Sale, executed by Purchaser;

(c)                                State Law Disclosures.  Such disclosures and
reports as are required by applicable state and local law in connection with the
conveyance of real property; and

(d)                               Other Deliveries.  Any other Closing
deliveries required to be made by or on behalf of Purchaser hereunder or
reasonably required to effect the Closing of this transaction consistent with
this Agreement.

6


--------------------------------------------------------------------------------




7.4.                              Closing Statements/Closing Costs.

(a)                                Seller and Purchaser shall deposit with the
Escrow Agent executed closing statements consistent with this Agreement in the
form required by the Escrow Agent.

(b)                               Seller and Purchaser shall execute such
returns, questionnaires and other documents as shall be required with regard to
all applicable real property transaction taxes imposed by applicable federal,
state or local law or ordinance.

(c)                                Seller shall pay the fees of any counsel
representing Seller in connection with this transaction.  Seller shall also pay
the following costs and expenses:

(i)                                   one-half of the closing and escrow fees,
if any, which may be charged by the Escrow Agent or the Title Company;

(ii)                                  one-half of the owner’s title insurance
premium for the Title Policy, excluding any endorsements Purchaser wishes to
purchase from Title Company;

(iii)                               one-half of the cost of an updated Survey;

(iv)                              one-half of all of the recording fees; and

(v)                               a brokerage commission due to CRESA Partners
in an amount equal to Eighty-One Thousand Four Hundred Thirty-Two Dollars
($81,432)(“Broker’s Commission”), which represents 3% of the applicable purchase
price of the 2600 Building.  The parties, including CRESA Partners, acknowledge
and represent that CRESA Partners is acting as Purchaser’s broker in this
transaction and Seller owes only the Broker’s Commission as set forth above, and
no other amount are due and owing to CRESA Partners by Seller or its
predecessors under the Leases or as a result of the transaction under this
Agreement.  Seller and Purchaser represent and warrant each to the other that
they have not dealt with any real estate broker, sales person or finder, other
than CRESA Partners, in connection with this transaction.  Other than the
payment provided to CRESA Partners as provided in this Section 7.4(c)(v), each
shall indemnify and hold harmless the other party from and against any claim for
broker’s or finder’s fees or commissions arising under such party in connection
with the negotiation, execution or consummation of this Agreement or the
transactions contemplated hereby.

(d)                               Purchaser shall pay the fees of any counsel
representing Purchaser in connection with this transaction.  Purchaser shall
also pay the following costs and expenses:

(i)                                   one-half of the closing and escrow fees,
if any, which may be charged by the Escrow Agent or the Title Company; and

(ii)                                  one-half of the owner’s title insurance
premium for the Title Policy and all fees charged for any endorsements the
Purchaser wishes to purchase from the Title Company;

(iii)                               one-half of the cost of an updated Survey;
and

7


--------------------------------------------------------------------------------




(iv)                              one-half of the recording fees.

7.5.                              Possession.  At the time of Closing, Seller
shall deliver to Purchaser possession of the Property, subject only to the
Permitted Exceptions.

ARTICLE 8.                             PRORATIONS AND ADJUSTMENTS

8.1.                              Prorations.  The items in Subsections (a)
through (c) of this Section 8.1 shall be prorated between Seller and Purchaser,
based on the actual number of days in the applicable period, as of the close of
the day immediately preceding the Closing Date, the Closing Date being a day of
income and expense to Purchaser:

(a)                                Income.  Seller shall have a right to receive
the base rent under the Leases, together with all amounts of additional rent
attributable to the period prior to the Closing Date.  Purchaser shall receive a
credit for any base rent or additional rent, under the Leases collected by
Seller before Closing that applies to any period after Closing Date.

(b)                               Taxes.  Purchaser shall be solely responsible
for all property taxes due at Closing and thereafter.

(c)                                Other Expenses.  Seller or Purchaser, as the
case may be, shall receive a credit for all other charges, including, without
limitation, insurance, maintenance and other operating costs and expenses, paid
and applicable to Purchaser’s period of ownership or payable and applicable to
Seller’s period of ownership, respectively.

(d)                               Tenant Improvements and Leasing Commissions. 
At Closing, Purchaser will pay Seller, in addition to the Purchase Price, an
additional amount equal to the unamortized component of any tenant improvements
or lease commission costs incurred by Seller for leasing the Property to
Purchaser.  Seller and Purchaser acknowledge and agree that, provided that the
Closing occurs on August 9, 2006, the amount owed to Seller under this Section
8.1(d) shall be Two Hundred Thirteen Thousand Seven Hundred Seventy-Three and
20/100 Dollars ($213,773.20).

(e)                                Broker’s Credit to Purchaser.  At Closing,
Purchaser shall receive a credit in an amount equal to One Hundred Twenty-Two
Thousand One Hundred Forty-Eight Dollars ($122,148), which represents 3% of the
applicable purchase price of the 2620 Building.  This credit representing the
co-operative broker’s commission that Seller would have otherwise paid to
Purchaser’s broker in connection with the 2620 Building.  In accordance with §
7.4(c)(v) Purchaser represents that Seller is not obligated to pay any such
broker’s commissions.

ARTICLE 9.                             REPRESENTATIONS AND WARRANTIES

9.1.                              Seller’s Representations and Warranties.  As a
material inducement to Purchaser to execute this Agreement and consummate this
transaction, Seller represents and warrants to Purchaser that:

8


--------------------------------------------------------------------------------




(a)                                Organization and Authority.  Seller has been
duly organized, is validly existing, and is in good standing as a Delaware
limited liability company.  Seller is in good standing and is qualified to do
business in the state in which the Real Property is located.  Seller has the
full right and authority and has obtained any and all consents required to enter
into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby.  This Agreement has been, and all of the
documents to be delivered by Seller at the Closing will be, authorized and
properly executed and constitute, or will constitute, as appropriate, the valid
and binding obligations of Seller, enforceable in accordance with their terms.

9.2.                              Purchaser’s Representations and Warranties. 
As a material inducement to Seller to execute this Agreement and consummate this
transaction, Purchaser represents and warrants to Seller that:

(a)                                Organization and Authority.  Purchaser has
been duly organized and is validly existing as a Delaware corporation, in good
standing and will be qualified to do business in the state in which the Real
Property is located on the Closing Date.  Purchaser has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby.  This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
and constitutes, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

(b)                               Conflicts and Pending Action.  There is no
agreement to which Purchaser is a party or to Purchaser’s knowledge binding on
Purchaser which is in conflict with this Agreement.  There is no action or
proceeding pending or, to Purchaser’s knowledge, threatened against Purchaser
which challenges or impairs Purchaser’s ability to execute or perform its
obligations under this Agreement.

(c)                                “As-Is” Purchase.  Except for the warranties
of title set forth in the Deed, the sale of the Property to Purchaser shall be
on an “AS IS” basis, it being understood that Purchaser will have had an
opportunity to investigate the Property and all matters relevant to its
acquisition, development, usage, operation or marketability, including (without
limitation) environmental assessments of the Property, at Purchaser’s sole
expense, including but not limited to, the collection and analysis of soils,
surface water and groundwater samples.  At Closing, Purchaser, as purchaser for
itself and on behalf of its officers, directors, shareholders, employees, heirs,
successors, assigns, parents, subsidiaries, affiliates and agents
representatives (hereinafter referred to as “Releasing Parties”) unconditionally
releases Seller, its officers, directors, shareholders, employees, heirs
successors, assigns, parents, subsidiaries, affiliates, agents and
representatives from and against any and all liability to the Releasing Parties,
both known and unknown, past, present and future, for any damages, costs,
expenses or other liability to the Releasing Parties arising out of any
violation of environmental requirements, environmental laws or governmental
regulations, or the presence of regulated substances, hazardous materials or
hazardous substances on, under, about or migrating to or from the Property,
whether occurring before, during or after Purchaser’s acquisition of the
Property (the “Condition of the Property”).  This release shall survive the
Closing and remain in effect indefinitely.  Purchaser, as purchaser,

9


--------------------------------------------------------------------------------




shall indemnify, defend with counsel reasonably acceptable to Seller and hold
Seller harmless from any and all claims of any kind or nature (including,
without limitation, diminution in value), demands, liabilities, liens, losses,
damages, costs and expenses (including, without limitation, fines, forfeitures,
attorneys’ fees, disbursements and court and/or administrative costs) asserted
against Seller or the Property arising out of or resulting from the Condition of
the Property.

ARTICLE 10.                                                                     
MISCELLANEOUS

10.1.                        Parties Bound.  Neither party may assign this
Agreement without the prior written consent of the other, and any such
prohibited assignment shall be void; provided, however, that Purchaser may
assign this Agreement without Seller’s consent, upon prior notice to Seller
given prior to Closing, to BioMed Realty, L.P. (“BioMed”) or an Affiliate of
BioMed (including without limitation BioMed Realty Trust, Inc. or BMR-Trade
Centre Avenue LLC).  Subject to the foregoing, this Agreement shall be binding
upon and inure to the benefit of the respective legal representatives,
successors, assigns, heirs, and devisees of the parties.  For the purposes of
this paragraph, the term “Affiliate” means (i) an entity that directly or
indirectly controls, is controlled by or is under common control with BioMed, or
(ii) a partnership or other entity in which BioMed or an entity described in (i)
is a partner or other owner; and the term “control” means the power to direct
the management of such entity through voting rights, ownership or contractual
obligations.  Notwithstanding the foregoing, Purchaser shall not be released
from its obligations hereunder upon an assignment to BioMed, an Affiliate of
BioMed, or any other approved assignment.

10.2.                        Headings.  The article and paragraph headings of
this Agreement are for convenience only and in no way limit or enlarge the scope
or meaning of the language hereof.

10.3.                        Expenses.  Except as otherwise expressly provided
herein, each party hereto shall pay its own expenses incident to this Agreement
and the transactions contemplated hereunder, including all legal and accounting
fees and disbursements.

10.4.                        Invalidity and Waiver.  If any portion of this
Agreement is held invalid or inoperative, then so far as is reasonable and
possible the remainder of this Agreement shall be deemed valid and operative,
and, to the greatest extent legally possible, effect shall be given to the
intent manifested by the portion held invalid or inoperative.  The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

10.5.                        Governing Law.  This Agreement shall, in all
respects, be governed, construed, applied, and enforced in accordance with the
law of the state in which the Real Property is located.

10.6.                        Survival.  The provisions of this Agreement and the
obligations of the parties not fully performed at the Closing shall survive the
Closing for one year and shall not be deemed to be merged into or waived by the
instruments of Closing.  Any claim for performance of an

10


--------------------------------------------------------------------------------




obligation after Closing shall be barred and shall lapse unless a claim is made
in writing, with a description of the claim made, on or before six months from
the Closing Date.

10.7.                        No Third Party Beneficiary.  This Agreement is not
intended to give or confer any benefits, rights, privileges, claims, actions, or
remedies to any person or entity as a third party beneficiary, decree, or
otherwise.

10.8.                        Entirety and Amendments.  This Agreement embodies
the entire agreement between the parties and supersedes all prior agreements and
understandings relating to the Property.  This Agreement may be amended or
supplemented only in writing by a non-electronic instrument executed by the
party against whom enforcement is sought.  For the avoidance of doubt, copies of
signed instruments that are electronically transmitted constitute a writing for
this purpose.

10.9.                        Time of the Essence.  Time is of the essence in the
performance of this Agreement.

10.10.                  Time.  All times, whenever specified herein, shall be
local time in Longmont, Colorado.

10.11.                  Confidentiality.  Subject to Section 10.12, Seller and
Buyer agrees to keep all negotiations and the terms of this Agreement
confidential, and shall not disclose such terms to any person, without the prior
written approval of the other party.

10.12.                  Press Release.  Until the Closing. neither Seller nor
Purchaser will release or cause or permit to be released any press notices, or
publicity (oral or written) or advertising promotion relating to, or otherwise
announce or disclose or cause or permit to be announced or disclosed, in any
manner whatsoever, the terms, conditions or substance of this Agreement without
first obtaining the written consent of the other party except those disclosures
that are required by law, including the Securities Act of 1933 (in which case
notice shall be timely provided to the other party of such requirement and
disclosure).  The foregoing shall not preclude either party from discussing the
substance or any relevant details of such transactions with any of its
attorneys, accountants, professional consultants, lenders, partners, investors,
or any prospective lender, partner or investor, as the case may be, or prevent
either party hereto, from complying with laws, rules, regulations and court
orders, including without limitation, governmental regulatory, disclosure, tax
and reporting requirements, or from making disclosures in the ordinary course of
its due diligence inspections and contacts with third parties related thereto. 
Notwithstanding the foregoing, any party to this transaction (and each employee,
agent or representative of the foregoing) may disclose to any and all persons,
without limitation of any kind, the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure except to the extent maintaining such confidentiality is necessary to
comply with any applicable federal or state securities laws.  The authorization
in the preceding sentence is not intended to permit disclosure of any other
information unrelated to the tax treatment and tax structure of the transaction
including (without limitation) (i) any portion of the transaction documents or
related materials to the extent not related to the tax treatment or tax
structure of the

11


--------------------------------------------------------------------------------




transaction, (ii) the existence or status of any negotiations unrelated to the
tax issues, or (iii) any other term or detail not relevant to the tax treatment
or the tax structure of the transaction.

Notwithstanding the foregoing, in no event shall Purchaser or its employees,
agents successors or assigns disclose the identity of and any information
related to any of the members or investors in Seller, either before or after the
Closing.

10.13.                  Attorneys’ Fees.  Should either party employ attorneys
to enforce any of the provisions hereof, the non-prevailing party agrees to pay
the prevailing party all reasonable costs, charges, and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith, whether incurred prior to, during or subsequent to any
bankruptcy, receivership, reorganization, appellate, or other legal proceeding.

10.14.                  Notices.  All notices required or permitted hereunder
shall be in writing and shall be served on the parties at the addresses set
forth in Exhibit B.  Any such notices shall be either (i) sent by overnight
delivery using a nationally recognized overnight courier, in which case notice
shall be deemed delivered one business day after deposit with such courier, (ii)
sent by facsimile on a business day, in which case notice shall be deemed
delivered upon transmission of such notice with confirmed receipt by the
sender’s machine, or (iii) sent by personal delivery, in which case notice shall
be deemed delivered upon receipt or refusal of delivery.  A party’s address may
be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice.  Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.  The attorney for a party has the authority to send notices on behalf of
such party.

10.15.                  Construction.  The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

10.16.                  Remedies Cumulative.  Except as expressly provided to
the contrary in this Agreement, the remedies provided in this Agreement shall be
cumulative and shall not preclude the assertion or exercise of any other rights
or remedies available by law, in equity or otherwise.

10.17.                  Calculation of Time Periods.  Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday for national banks in the
location where the Property is located, in which event the period shall run
until the end of the next day which is neither a Saturday, Sunday, or legal
holiday.  The last day of any period of time described herein and the time
during any day by which an event must occur shall be deemed to end at 5 p.m.

10.18.                  Public Company Requirements.  Upon Purchaser’s request,
for a period of two (2) years after Closing, Seller shall make any books and
records of the Property remaining in possession of Seller available to Purchaser
for inspection, copying and audit by Purchaser’s

12


--------------------------------------------------------------------------------




designated accountants, and at Purchaser’s expense (exclusive of records
pertaining to the entity owning the Property, appraisals and other documents
Seller deems confidential).  Seller shall make available to Purchaser, but
without third-party expense to or warranty by Seller, such factual information
in connection with this Agreement and/or the Property as may be reasonably
requested by Purchaser, and in the possession or control of Seller, to enable
Purchaser to comply with applicable filing requirements of the Securities and
Exchange Commission.  Purchaser or its designated independent or other
accountants may audit the operating statements of the Property, and Seller shall
supply such documentation in its possession or control as Purchaser or its
accountants may reasonably request in order to complete such audit.

10.19.                  Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of such counterparts shall constitute one agreement.  To
facilitate execution of this Agreement, the parties may execute and exchange by
telephone facsimile counterparts of the signature pages.

10.20.                  Further Assurances.  In addition to the acts and deeds
recited herein and contemplated to be performed, executed or delivered by either
party at Closing, each party agrees to perform, execute and deliver, on or after
the Closing any further actions, documents, and will obtain such consents, as
may be reasonably necessary or as may be reasonably requested to fully
effectuate the purposes, terms and conditions of this Agreement or to further
perfect the conveyance, transfer and assignment of the Property to Purchaser.

10.21.                  Approval.  To the extent any approval or consent shall
be required in this Agreement such approval or consent shall not be unreasonably
withheld, unless the terms of and conditions of such approval or consent are to
the sole discretion of such party.

10.22.                  Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
Effective Date.

 

SELLER:

 

 

 

CIRCLE CAPITAL LONGMONT LLC,
a Delaware limited liability company

 

 

 

By:

Longmont Senior Mezzanine Owner LLC,
a Delaware limited liability company, its
Sole Member and Manager

 

 

 

 

 

By:

Longmont Junior Mezzanine Owner LLC,
a Delaware limited liability company, its
Sole Member and Manager

 

 

 

 

 

 

By:

Circle Longmont Limited Partnership,
a Delaware limited partnership, its
Sole Member and Manager

 

 

 

 

 

 

By:

Circle Capital Longmont GP
LLC, a Colorado limited
liability company, its General
Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PURCHASER:

 

 

 

ARRAY BIOPHARMA INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Mike Carruthers

 

Name:

Mike Carruthers

 

Title:

 

 

Acknowledged and agreed as to Section 8.1(f)

CRESA Partners

 

 

 

By:                                       , its                          

 

 

14


--------------------------------------------------------------------------------




EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

LOTS 1 AND 2, ST. VRAIN CENTRE PARCEL F – MINOR SUBDIVISION “C”, ACCORDING TO
THE PLAT THEREOF RECORDED AUGUST 21, 1997 UNDER RECEPTION NO. 1724602, COUNTY OF
BOULDER, STATE OF COLORADO.


--------------------------------------------------------------------------------




EXHIBIT B

NOTICE ADDRESSES

To Seller at:

 

To Purchaser at:

 

 

 

 

 

Circle Capital Longmont, LLC

 

Array BioPharma Inc.

 

Attn:

Terrance W. Fitzpatrick and

Attn: General Counsel

 

 

Ted Hinchman

3200 Walnut Street

 

4600 S. Ulster, Suite 590

 

Boulder, CO 80301

 

Denver, CO 80237

 

Telephone:

(303) 381-6679

Telephone:

(303)565-2736

Facsimile:

(303) 449-5376

Facsimile:

(303)565-2745

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

with a copy to:

 

 

 

 

 

Lawrence J. Donovan, Jr., Esq.

 

Hogan & Hartson LLP

 

Isaacson Rosenbaum P.C.

 

Attn: Patrick K. Perrin, Esq.

 

633 17th Street, Suite 2300

 

1470 Walnut Street, #200

 

Denver, CO 80202

 

Boulder, CO 80302

 

Telephone:

(303) 292-5656

Telephone:

(720)406-5330

Facsimile:

(303) 292-3152

Facsimile:

(720)406-5301

 

 

 

 

 

 

and a copy to:

 

 

 

 

 

 

 

BioMed Realty, L.P.

 

 

 

Attn: General Counsel

 

 

 

17140 Bernardo Center Drive, Suite 222

 

 

San Diego, CA 92128

 

 

 

Telephone:

(858) 485-9840

 

 

Facsimile:

(858) 485-9843

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Latham & Watkins

 

 

 

Finance Department Notice

 

 

 

BioMed (2600-2620 Trade Centre Ave– SJL)

 

 

600 West Broadway, Suite 1800

 

 

 

San Diego, CA 92101

 

 

 

Telephone:

619-236-1234

 

 

Facsimile:

619-696-7419

 


--------------------------------------------------------------------------------




EXHIBIT C

SPECIAL WARRANTY DEED

                                , a                                 ,
(“Grantor”), whose street address is                                 , for the
consideration of TEN AND NO/100 DOLLARS ($10.00) and other good and valuable
consideration, in hand paid, hereby sells and conveys to
                                , a                                 
(“Grantee”), whose address is
                                                                , the real
property located in the County of                                 , State of
Colorado, that is legally described on Exhibit A attached hereto, with all its
appurtenances (the “Owned Property”).

Grantor warrants title to the Owned Property against all persons claiming under
Grantor, subject only to the matters set forth on Exhibit B attached hereto.

Signed this            day of                            , 20    .

 

“GRANTOR”

 

 

 

                                                              ,
                            a

 

                                                              

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

STATE OF COLORADO                         )

                                                                   ) ss:

COUNTY OF                                            )

The foregoing instrument was acknowledged before me this            day of
                 , 20    , by            , as                      of
                                     , a                           , as Grantor.

Witness my hand and official seal.

My commission expires:
                                                                  
                                                                                                           

Notary Public


--------------------------------------------------------------------------------




EXHIBIT A
TO
SPECIAL WARRANTY DEED

LEGAL DESCRIPTION

Grantor:                                                                

Grantee:                                                                


--------------------------------------------------------------------------------




EXHIBIT B
TO
SPECIAL WARRANTY DEED

PERMITTED EXCEPTIONS


--------------------------------------------------------------------------------




EXHIBIT D

BILL OF SALE

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged,
                                                                                                                                                ,
a
                                                                                                
(the “Seller”), hereby conveys to
                                                , a
                                                                                                
(the “Purchaser”), all of Seller’s right, title and interest in and to those
certain items of personal property described on Exhibit A attached hereto and
made a part hereof (the “Personal Property”) relating to certain real property
known as
                                                                                                ,
                                                 ,
                                                .

Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, but not limited to: title; merchantability of the Personal Property
or its fitness for any particular purpose; the design or condition of the
Personal Property; the quality or capacity of the Personal Property; workmanship
or compliance of the Personal Property with the requirements of any law, rule,
specification or contract pertaining thereto; patent infringement or latent
defects.  Purchaser accepts the Personal Property on an “AS IS, WHERE IS” basis,
and “WITH ALL FAULTS.”

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of the                      day of                                ,
                .

 

,

 

 

 

 

a

 

 

 

 

 

 

 

 

 

By:

 

,

 

 

 

 

a

 

, its

 

 

 

 

 


--------------------------------------------------------------------------------




EXHIBIT E

OWNER’S AFFIDAVIT

The undersigned, being first duly sworn on oath, hereby deposes and says that to
its current actual knowledge:

1.             That affiant is the                                            
of                                             (“Owner”), which is the owner of
certain real property located in                                            ,
further described in Title Commitment No.
                                            (the “Property”).

2.             That during the period of one hundred eighty (180) days
immediately preceding the date of this affidavit no work has been done, and no
materials have been furnished in connection with the erection, repair, or
removal of any building or other structure on said premises or in connection
with the improvement of said premises at Owner’s request in any manner
whatsoever that have not been paid for or for which Owner shall pay following
closing.

3.             During the period of Owner’s ownership of the Property, Owner’s
title to the Property has never been successfully disputed, and title insurance
for the Property has never been refused.

4.             Owner is validly formed and existing under the laws of the state
of its organization and is in good standing in the state of its organization and
the state in which the Property is located.  No proceeding is pending for
Owner’s dissolution.

5.             There are no pending suits, lis pendens, judgments, bankruptcies,
executions, liens for past due taxes, assessments, encumbrances, easements,
deeds to secure debt, deeds of trust, mortgages, security interests, UCC
financing statements, other liens securing money obligations of any kind, that
are not shown by the public records and that could affect the title to the
Property or constitute a lien thereon.

6.             That the premises referred to above are at present in use as
                                            and that only Owner and
                                           actually possesses or have the right
to possess the Property.

7.             That there are no easements or claims of easements not shown by
the public records and there are no encroachments, overlaps, boundary line
disputes or other matters except as shown on the current survey.

8.             That there are no taxes, tax liens, assessments or utility bills
which have become a lien against the premises and remain unpaid except as shown
by the public records.

9.             That undersigned’s United States Taxpayer Identification Number
is                                             and my United States address is
                                           .


--------------------------------------------------------------------------------




10.           That undersigned is not a “foreign person” as the term is defined
in Section 1445 of the Internal Revenue Code.

DATED as of this           day of                                    , 2006.

AFFIANT:

 

By:

 

 

 

STATE OF COLORADO                      )

                                                                )  ss:

COUNTY OF                                         )

The foregoing instrument was acknowledged before me this              day of
                   , 20    , by                    , as                     of
                   , a                    , as Grantor.

Witness my hand and official seal.

My commission expires:
                                                                            
                                                                                                                  

Notary Public


--------------------------------------------------------------------------------